Citation Nr: 1415049	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-49 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2000 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at an August 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's claim was denied in a March 2009 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  Evidence received since the March 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability. 

CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the claim for service connection for a back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In August 2008, the Veteran filed a claim to establish service connection for a back disability.  This claim was denied by the RO in a September 2008 rating decision, after the Veteran did not report for her VA examination.  Subsequently in November 2008, the RO reopened the claim after the Veteran provided good cause for not reporting to her scheduled examination.  

The Veteran's claim was denied in a March 2009 rating decision, which found that the Veteran's back disability neither occurred in nor was caused by active service.  Although the Veteran was notified of this rating decision and her appellate rights, she did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the March 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

In May 2010, the Veteran filed a petition to reopen her claim for service connection for a back disability.  A July 2010 rating decision declined to reopen the Veteran's claim based on new and material evidence.  Subsequently, the claim was reopened in a December 2010 Statement of the Case (SOC).  Although the decision review officer (DRO) reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO or DRO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the DRO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

The March 2009 rating decision denied service connection, finding that the Veteran's back disability neither occurred in nor was caused by active service.  Evidence received since the March 2009 rating decision includes private treatment records, letters from the Veteran's private physician, Dr. Heinitz, and a VA examination report and addendum.
This evidence is new because it was not of record at the time of the final March 2009 rating decision.  The letters from Dr. Heinitz are material because they relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability.  Specifically, the December 2010 letter indicates that the Veteran's current back symptoms may be related to active service.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the March 2009 rating decision.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim for entitlement to service connection for a back disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for entitlement to service connection for a back disability, the Board finds that further development is needed prior to adjudicating the claim on its merits.

The Board notes that the Veteran was provided with VA examinations in December 2008 and December 2011.  Additionally, an addendum opinion to the December 2011 examination report was obtained in April 2012.  The Board finds that these opinions, even when considered together, are inadequate for adjudicating the Veteran's claim.  The December 2008 opinion is based on the inaccurate factual premise that the Veteran's last in-service treatment for back symptoms was in 2003 and that her musculoskeletal problems had not caused her to miss any work.  The Board notes that the Veteran was treated for back symptoms in February 2005, at which time she was assessed with a thoracolumbar strain.  With respect to the December 2011 examination report, the Board notes that the report contained several inconsistencies.  The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) and arthritis, but then stated that the Veteran did not have a diagnosable disease or pathology.  In an April 2012 addendum report, the examiner stated that the notation of IVDS and arthritis were in error.  The Veteran challenged the adequacy of the addendum opinion at her August 2012 hearing because the examiner changed his prior findings without re-examining the Veteran.  Moreover, the Board finds that the December 2011 examination report and April 2012 addendum were based on an inaccurate factual premise concerning the Veteran's February 2005 in-service back injury.  Although the examiner noted that the Veteran injured her back, he stated that no diagnosis was made.  Review of the February 2005 treatment note indicates that the Veteran was assessed with a muscular strain and excused from work for two days.  Thus, the Board finds that the VA opinions are inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based upon an inaccurate factual premise had no probative value.); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

The Board acknowledges the October 2010, December 2010, and July 2011 letters from Dr. Heinitz, but finds that they are also inadequate for adjudicating the claim.  Although Dr. Heinitz stated that the Veteran has mild spondylosis and opined that it was as likely as unlikely caused by the Veteran's military service, no supporting data or reasoned medical explanations for this diagnosis and conclusion were provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

For the reasons discussed above, the Board concludes that a new VA examination is necessary to determine the nature and etiology of the Veteran's back disability.



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of her back disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Identify all diagnoses appropriate to the Veteran's back symptoms.  

The examiner should address the conflicting diagnoses and findings of record, including the April 2012 examiner's finding that the Veteran did not have a diagnosable back disability, Dr. Heinitz's diagnoses of mild disc protrusion and spondylosis with sciatic, and the December 2008 VA examiner's diagnosis of thoracolumbar strain, and reconcile such diagnoses and findings with the present examination results and findings.

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed back disability is etiologically related to the Veteran's military service, to include her in-service motor vehicle accidents and February 2005 thoracolumbar strain.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all opinions and conclusions reached.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


